DETAILED ACTION
Claim Status

Claims 1-30 are pending, with claims 1, and 16 being independent.
Claims 1 and 16 have been amended. 
Claims 11-12, 14, 21, 24-25 have been withdrawn as they encompass non-elected species.
Claims 1-10, 13, 22-23 and 26-30 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection. Different embodiment Abe is being used in the below rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 15-16, 19-20, 22-23 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US 20190326553 A1), cited in the IDS.

Regarding independent claim 1, Abe teaches a display panel 2 (‘display device 2’, fig. 24-26; ¶ 0097-¶ 0102) comprising:

a plurality of display elements 5 (‘a light-emitting layer 5’, fig. 25; ¶ 0097) disposed In the second area DA, the plurality of display elements 5 comprising two display elements spaced apart from each other with the first area 43 disposed therebetween (fig. 2-3), 
wherein each of the plurality of display elements 5 comprises a pixel electrode 22 (‘a first electrode 22’, fig. 25; ¶ 0050), a counter electrode 26 (‘a second electrode 26’, ¶ 0050), and 
an Intermediate layer 24, 25 (‘an electroluminescent (EL) light-emitting layer 24’, ‘an EL common layer 25’, ¶ 0050) disposed between the pixel electrode 22 and the counter electrode 26;
a separator 8 (‘a protruding portion 8’, fig. 25; ¶ 0043) disposed In the third area SA and comprising at least one reverse-tapered inclined surface 40t (‘an inversely tapered face 40t’, ¶ 0059); and
an inorganic layer 27 (‘inorganic sealing film’, fig. 25; ¶ 0043) disposed on the separator 8,
wherein at least one sub-layer 25 included in the intermediate layer 24, 25 is disposed over the separator 8 and a portion of the at least one sub-layer 25 that is disposed over the separator 8 is discontinuous with portions of the at least one sub-layer 25 that are disposed on opposite sides of the separator 8 and the portion of the at least one sub-layer 25 that is disposed over the separator 8 is wider than the separator 8.

Regarding claim 2, Abe further teaches, the display panel of claim 1, wherein the at least one sub-layer 25 comprises an organic material (‘organic light-emitting diode’, ‘a light-emitting layer’, ¶ 0052). 


    PNG
    media_image1.png
    734
    787
    media_image1.png
    Greyscale


Regarding claim 3, Abe further teaches, the display panel of claim 1, wherein an inorganic material 29 (fig. 25; ¶ 0043) covers at least a part of a top surface of the separator 8 and-a side surface of the separator 8.
Regarding claim 4, Abe further teaches, the display panel of claim 1, wherein the at least one sub-layer 25 is disposed over the inorganic layer 27, and the separator 8 is disposed under the inorganic layer 27 (fig. 25).

Regarding claim 5, Abe further teaches, the display panel of claim 1, wherein the separator 8 comprises a photosensitive material (‘a photosensitive resin’, ¶ 0059).

Regarding claim 6, Abe further teaches, the display panel of claim 1, wherein the at least one sub-layer 25 comprises a hole transport layer, a hole injection layer, an electron transport layer, and/or an electron injection layer (¶ 0052).

Regarding claim 8, Abe further teaches, the display panel of claim 1, further comprising a metal layer 40 disposed in the third area SA, wherein the separator 8 is disposed on the metal layer 40 (fig. 25; ¶ 0059).

Regarding claim 9, Abe further teaches, the display panel of claim 8, wherein a width of the metal layer 40 is greater than or equal to a width of a top surface of the separator 8 (fig. 25).

Regarding claim 10, Abe further teaches, the display panel of claim 8, wherein the inorganic layer 27 at least partially covers the metal layer 40 and extends to an upper surface of an insulating layer 23 disposed under the metal layer 40 (fig. 25).

Regarding claim 15, Abe further teaches, the display panel of claim 1, wherein the display panel comprises an opening S1 (fig. 12) corresponding to the first area 9 (mapping region 9 and S1 as part of first area as they are next to each other).
Regarding independent claim 16, Abe teaches a display panel 2 (‘display device 2’, fig. 24-26; ¶ 0097-¶ 0102) comprising:
a substrate 10 (‘a base material 10’, ¶ 0043) comprising a first area 43 (‘an external module 43’, ¶ 0098), a second area DA (‘active region DA’, ¶ 0098), and a third area SA (‘a frame region SA’, ¶ 0057) between the first area 43 and the second area DA;
a plurality of display elements 5 (‘a light-emitting layer 5’, fig. 25; ¶ 0097) disposed In the second area DA, the plurality of display elements 5 comprising two display elements spaced apart from each other to define the first area 43; 
a separator 8 (‘a protruding portion 8’, fig. 25; ¶ 0043) disposed in the third area SA and extending along an edge of the first area 43; and 
at least one insulating layer 20, 21, 23 (‘passivation film’, ¶ 0049, ‘an organic interlayer film 21’, ¶ 0043, ‘an organic insulating film 23’, ¶ 0050) disposed between the substrate 10 and the separator 8, wherein the separator 8 has a plurality of inclined surfaces (fig. 25), wherein at least one inclined surface 40t of the plurality of inclined surfaces is reverse-tapered (‘an inversely tapered face 40t’, ¶ 0059), and 
wherein a sub-layer 25 (fig. 25) comprising an organic material disposed within the plurality of display elements 5, 
Note: According to ¶ 0052, ‘the light-emitting layer 5 is an organic light-emitting diode (OLED) layer’, and ‘the EL common layer 25’ is ‘formed by, for example, layering a hole injecting layer, a hole transport layer, a light-emitting layer, an electron transport layer, and an electron injecting layer sequentially from the lower layer side’.
wherein the sub-layer 25 comprising the organic material is disposed over the separator 8 and is discontinuous with portions of the sub-layer 25 disposed on opposite sides of the separator 8.


Regarding claim 19, Abe further teaches, the display panel of claim 16, wherein the separator 8 comprises a photosensitive resin (‘a photosensitive resin’, ¶ 0059).

Regarding claim 20, Abe further teaches, the display panel of claim 16, wherein the at least one insulating layer comprises an inorganic insulating layer 20 (¶ 0049).

Regarding claim 22, Abe further teaches, the display panel of claim 16, further comprising a metal layer 40 disposed between the at least one insulating layer and the separator 8, wherein the separator 8 directly contacts the metal layer 40 (fig. 25).

Regarding claim 23, Abe further teaches, the display panel of claim 16, wherein a width of the metal layer 40 is greater than or equal to a width of a top surface of the separator 8 (equal, fig. 25).

Regarding claim 26, Abe further teaches, the display panel of claim 16, wherein the display panel of claim 16, further comprising an inorganic layer 27 disposed on the separator 8, wherein the inorganic layer 27 covers a side surface of the separator 8 and extends to the at least one insulating layer 21,23.

Regarding claim 27, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 directly contacts the at least one insulating layer 23.

Regarding claim 28, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 has a hole (containing elements 8, 25, 26) corresponding to a top surface of the separator 8. 
Regarding claim 29, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 comprises a metal or an inorganic insulating material (‘inorganic sealing film’, ¶ 0043).

Regarding claim 30, Abe further teaches, the display panel of claim 26, wherein the inorganic layer 27 extends to the second area DA (fig. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 1 as above, and further in view of Huan et al. (WO 2019200862 A1, foreign application CAI P et al., CN 108574054 A), cited in IDS.

Regarding claim 7, Abe teaches all the limitations described in claim 1.
But Abe is silent upon the provision of wherein the inorganic layer comprises a hole corresponding to a top surface of the separator
However, Liu Huan et al. teach a similar display panel, wherein the inorganic layer 140 comprises a hole (containing element 120) corresponding to a top surface of the separator 120 (fig. 2a).
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu Huan et al. as applied to claim 1 as above, and further in view of Asano et al. (US 20090273589 A1).

Regarding claim 13, Liu Huan et al. teach all the limitations described in claim 1.
But Liu Huan et al. are silent upon the provision of wherein an inclination angle between the at least one reverse-tapered inclined surface and a top surface of the substrate Is less than or equal to 30°.
However, Asano et al. teach a similar device, wherein an inclination angle between the at least one reverse-tapered inclined surface (of partition wall 24, fig. 9B; ¶ 0081) and a top surface of the substrate 14 is 55 to 70 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liu Huan et al. and Asano et al. to form the reverse-tapered inclined surface at the claimed angle according to the teachings of Asano et al. with a motivation of preventing cracks in different elements in the device. See Asano et al., ¶¶ 0006-0008. 
Given the teaching of the references, it would have been obvious to determine the optimum inclination angle. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 16 as above, and further in view of Asano et al. (US 20090273589 A1).

Regarding claim 17, Abe teaches all the limitations described in claim 16.
But Abe is silent upon the provision of wherein an. inclination angle of the at least one reverse-tapered inclined surface, with respect to a top surface of the substrate, is less than or equal to 30°.
However, Asano et al. teach a similar device, wherein an inclination angle of the at least one reverse-tapered inclined surface (of partition wall 24, fig. 9B; ¶ 0081), with respect to a top surface of the substrate 14 is 55 to 70 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Abe and Asano et al. to form the reverse-tapered inclined surface at the claimed angle according to the teachings of Asano et al. with a motivation of preventing cracks in different elements in the device. See Asano et al., ¶¶ 0006-0008. 
Given the teaching of the references, it would have been obvious to determine the optimum inclination angle. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 16 as above, and further in view of KIM et al. (US 20170031323 A1).

Regarding claim 18, Abe teaches all the limitations described in claim 16.
But Abe is silent upon the provision of wherein inclination angles of the plurality of reverse-tapered inclined surfaces are different from one another.
However, KIM et al. teach a similar device, wherein inclination angles of the plurality of reverse-tapered inclined surfaces are different from one another (fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Abe and Asano et al. to form the reverse-tapered inclined surface at the claimed angle according to the teachings of Asano et al. with a motivation of preventing moisture, oxygen and cracks in different elements in the device. See KIM et al., ¶ 0009. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817